Murphy, J.
The plaintiff appealed to the Superior Court from the assessment by the defendant of a 4 percent tax on the gross earnings of the plaintiff for the calendar year 1961. The plaintiff asserted that it was not liable for the tax on its gross earnings but instead should have been assessed a tax on its net income as a company carrying on business in this state. From the judgment dismissing the appeal, the plaintiff has taken this appeal.
The plaintiff, a wholly owned subsidiary of the Hartford Gas Company, started in business in May, 1961. It furnishes steam for heat and chilled water for cooling to a group of buildings in the central business district of Hartford. In 1961, the plaintiff received $89,100, or 75.45 percent of its gross earnings, from steam service and $28,900, or 24.55 percent of its gross earnings, from furnishing chilled water.
General Statutes § 12-264 imposes an annual tax upon the gross earnings from operations in this state of municipal utilities and of certain companies in the utility field, including those whose principal business is the manufacture, sale or distribution of gas, electricity or steam to be used for light, heat or power. These companies are specifically exempted from payment of the corporate business tax on net income imposed by § 12-214. The plaintiff is a company whose principal business in 1961 was within the category of those subject to the tax on gross earnings under the provisions of § 12-264.
There is no error.
In this opinion the other judges concurred.